DETAILED ACTION
This action is responsive to the claim amendments and Applicant Remarks filed 31 January 2022. Examiner acknowledges amendments to claims 1, 2, 5-9, 12, 15, 16, 19, and 20. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: “measurementdata” (line 2) should read “measurement data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (WO-2015088863-A2, previously presented).
Regarding claims 1 and 15, Walsh teaches a method for determining malpositions in a static and dynamic set-up of a prosthesis and/or orthosis of a lower limb, the method comprising: recording a first set of measurement data from at least one sensor that is fixed to the lower limb of a person (The assistive flexible suit also includes at least one first sensor (Walsh, Paragraph [00318]); one or more sensors comprising one or more foot switches, pressure insoles, inertial measurement units (IMU), accelerometers, gyroscopes, load cells, cable tension force, strain sensors, hyperelastic strain sensors, voltage sensor, actuator voltage sensor, actuator current sensor, physiological sensors (e.g., emg, muscle tone, muscle stiffness, muscle actuation, etc.), etcetera (Paragraph [00285])), the first set of measurement data being allocated to a first state of movement of the person (The method further comprises an act S3710 of monitoring an output of the at least one sensor as the wearer moves in a first controlled movement environment (Paragraph [00320], Figure 37)), recording a second set of measurement data from at least one second sensor that is fixed to the lower limb of the person, wherein the second set of measurement data being allocated to a second state of movement of the person, the first state of movement and the second state of movement differing from one another (Paragraph [00320], Figure 37, wherein the repetition of step 3710 of Figure 37 reads on a second set of measurement data), evaluating the first set of measurement data and the second set of measurement data (At act S3740, it is determined whether further adjustment to the actuation profile is required, such as by the medical provider "in the loop". If "yes," the process proceeds to act S3750. If "no," the process proceeds to act S3760, where the at least one controller is set to implement the actuation profile (Paragraph [00326], Figure 37), wherein the recorded second set of measurement data of Walsh (repeated steps 3710-3750) is evaluated with respect to the record first set of measurement data), determining a corrective measure using the evaluation of the first set of measurement data and the second set of measurement data (the above steps are iteratively performed to yield a second actuation profile promoting an improvement in a second gait different from the gait, with the gait including a first walking pattern (e.g., a first mode of operation) and a second walking pattern (e.g., a second mode of operation) (Paragraph [00327])).
Regarding claims 2 and 16, Walsh teaches the method according to claims 1 and 15, respectively, wherein the second state of movement is selected on a basis of the first set of measurement data (At act S3750, the above acts of monitoring, identifying, and adjusting (S3710- S3740) continue to be performed until an actuation profile of actuator(s) generates a beneficial moment about the joint(s) of interest to promote an improvement in gait…the above steps are iteratively performed to yield a second actuation profile promoting an improvement in a second gait different from the gait (Paragraph [00327])).
Regarding claims 3 and 17, Walsh teaches the method according to claims 2 and 15, respectively, wherein the selected second state of movement is displayed via a communication device, especially by way of an audio signal and/or a haptic signal and/or a visual signal (the act of monitoring an output a one or more sensor(s) as the wearer moves in a first controlled movement environment may comprise remotely monitoring information transmitted by the sensor(s), over a communication pathway (e.g., Internet, LAN, WAN, cellular transmission, etc.), to the medical provider's user interface (e.g., processing device and display) (Paragraph [00346])).
Regarding claims 4 and 18, Walsh teaches the method according to claims 1 and 15, respectively, wherein the first state of movement is recognized from the first set of measurement data and/or the second state of movement is recognized from the second set of measurement data (the above steps are iteratively performed to yield a second actuation profile promoting an improvement in a second gait different from the gait, with the gait including a first walking pattern (e.g., a first mode of operation) and a second walking pattern (e.g., a second mode of operation) (Paragraph [00327]); At act S3720, at least one predefined gait event is identified using the output of the at least one sensor (Paragraph [00321])).
Regarding claims 5 and 19, Walsh teaches method according to claims 3 and 15, respectively, wherein the corrective measure is emitted by the communication device (The controller 2315 is further configured to receive an input from the medical provider 2305, via the GUI 2310, comprising one or more modified parameter(s) of an actuation signal. The modified parameter(s) of an actuation signal, labeled as Xd.sub.es in FIG. 23, is output from the first control loop 2301 communication device 2316 to a communication device 2330 of the second control loop 2302 (Paragraph [00287]); the user interface 2310 includes inputs for the maximum force that the actuation system (e.g., actuator 105) can apply across the joint(s) of the wearer (e.g., maximum forces applied to the dorsiflexion and plantar flexion cables)…passed onto the second control loop 2302 for application to the assistive flexible suit Paragraph [00289]), wherein the first control loop communication device of the controller outputting an actuation signal to the second control loop communication device, reads on the corrective measure being emitted by the communication device), and the corrective measure comprises an exchange of at least one component of the orthosis and/or prosthesis (the present concepts encompass a modular assistive flexible suit comprising a plurality of interchangeable modules that are configurable in any combination required to provide a required level and variety of assistance to a particular wearer (Paragraph [0029])).
Regarding claims 6 and 20, Walsh teaches the method according to claims 5 and 15, respectively, wherein the corrective measure is transmitted by the communication device to a component of the orthosis and/or prosthesis (Paragraph [00289]), the component being configured to carry out the corrective measure in response to a transmitted signal (Likewise, an updated actuation profile instruction sent from the medical provider (e.g., output from the first control loop 2301 of FIG. 23), in some aspects of the present concepts, is received by a wireless communication device (e.g., communication device 2330 of the second control loop 2302 of FIG. 23, a communication device integrated into a personal device such as a watch or a tablet, etc.) and implemented by an assistive flexible suit controller (Paragraph [00324])).
Regarding claim 7, Walsh teaches the method according to claim 1, wherein technical properties and/or restrictions of the orthosis or prosthesis and/or movement ranges and/or limitations of the person are taken into account during the evaluation of the first set of measurement data and the second set of measurement data (In an example of in-the-community rehabilitation, the sensor data provides, by way of example, performance metrics on kinematics (ROM), walking speed, walking distance, and assistive force profiles, enabling a medical provider to monitor the sensor data in real-time and to provide real-time inputs to the assistive flexible suit to actively facilitate the patient's rehabilitation (Paragraph [00323])).
Regarding claim 8, Walsh teaches the method according to claim 1, wherein the first set of measurement data and/or the second set of measurement data is recorded by several sensors, the several sensors being used for the first set of measurement data and the second set of measurement data (the at least one sensor is a plurality of sensors, with at least a first sensor disposed on a first leg and at least a second sensor disposed on a second leg (Paragraph [00318])).
Regarding claim 9, Walsh teaches the method according to claim 1, wherein the first and/or second set of measurement data also originates from at least one of the at least one first sensor and the at least one second sensot that are fixed to an untreated limb of the person, wherein a symmetry of a gait pattern is determined from the first set of measurement data and the second set of measurement data (In yet other aspects, the predetermined gait events comprise both of a first gait event relating to an assisted leg and a second gait event relating to a contralateral leg (Paragraph [00321]), wherein the contralateral leg is considered the untreated leg; In any of the above aspects, the improvement in gait may include, by way of example and without limitation, an improved left-right symmetry, improved temporal symmetry in hemiparetic gait, improved spatial symmetry in hemiparetic gait…measurements of the suit-wearer interaction forces and kinematics of the healthy and paretic legs to determine the gait asymmetry for each step (Paragraph [00330])).
Regarding claim 10, Walsh teaches the method according to claim 1, wherein the first state of movement or the second state of movement is slow walking, fast walking, climbing stairs, walking on an incline or standing (walking at a first pace, walking at a second pace faster than the first pace, walking on an incline, walking on a decline (Paragraph [00325])).
Regarding claim 11, Walsh teaches the method according to claim 1, wherein the first state of movement also differs from the second state of movement by way of a ground condition (walking on a surface requiring a first degree of foot-ground clearance, walking on a surface requiring a first degree of foot-ground clearance greater than the first degree of foot-ground clearance (Paragraph [00325]); the above steps are iteratively performed to yield a second actuation profile promoting an improvement in a second gait different from the gait, with the gait including a first walking pattern (e.g., a first mode of operation) and a second walking pattern (e.g., a second mode of operation) (Paragraph [00327]), wherein in light of Paragraph [00325], the walking on a surface requiring a first degree of foot-ground clearance would be considered the first walking pattern, and the walking on a surface requiring a first degree of foot-ground clearance greater than the first degree of foot-ground clearance would be considered the second walking pattern).
Regarding claim 12, Walsh teaches the method according to claim 1, wherein, upon evaluation of the first set of measurement data and the second set of measurement data, at least one of the first set of measurement data and the second set of measurement data is compared with reference data that is stored in an electronic memory (the heel strike algorithm utilizes a running average of search window duration, or other prior kinematic data for the patient (e.g., patient historic data for similar gait events, patient historic data from the same limb segment, patient historic data from another limb segment, etc.) to instruct the controller(s) to more narrowly focus the heel strike detection during a subset of the gait (Paragraph [00342]), wherein the patient historic data is considered the reference data).
Regarding claim 13, Walsh teaches a system with at least one sensor to be fixed to a body part of a person and an electronic data processing device, is the electronic data processing device configured to conduct a method according to claim 1 (see 35 U.S.C. 103 rejection of claim 1 above), wherein the system has at least one communication device, having a display (the act of monitoring an output a one or more sensor(s) as the wearer moves in a first controlled movement environment may comprise remotely monitoring information transmitted by the sensor(s), over a communication pathway (e.g., Internet, LAN, WAN, cellular transmission, etc.), to the medical provider's user interface (e.g., processing device and display) (Paragraph [00346])).
Regarding claim 14, Walsh teaches the system according to claim 13, wherein the electronic data processing device is configured to determine the body part to which the sensor is fixed (The assistive flexible suit also includes at least one sensor, at least one actuator, at least one force transmission element connecting an output of the at least one actuator to the second body part (Paragraph [00318]), wherein associating an output with a body part reads on determining which body part the sensor is affixed to).
Double Patenting
Claims 15, 16, and 18 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 1, 2, and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action (Applicant’s Remarks, Pages 6-12), the Applicant’s arguments are not persuasive.
Regarding the 35 U.S.C. 102(a)(1) rejection of claims 1 and 15, Applicant discloses that Walsh fails to suggest a method for determining malpositions in a static and dynamic set-up of a prosthesis and/or orthosis of a lower limb, wherein Walsh fails to describe or suggest a securing arrangement as recited in claims 1 and 15. However, Walsh does disclose the amended limitations, wherein Walsh discloses a method for determining malpositions in a static and dynamic set-up (The measurements of the sensors can detect other modes of movement, such as running, where assistance levels and timing are adjusted, or being stationary, where the assistive flexible suit 100 will enter a hyper-alert state so that the assistive flexible suit 100 can quickly react and synchronize with the individual once the individual initiates movement (Walsh, Paragraph [00197]); the above steps are iteratively performed to yield a second actuation profile promoting an improvement in a second gait different from the gait, with the gait including a first walking pattern (e.g., a first mode of operation) and a second walking pattern (e.g., a second mode of operation) (Walsh, Paragraph [00327])), and wherein Walsh discloses a securing arrangement as recited (FIG. 2A shows validation of the sensor 120 fidelity via a comparison of movements of a person wearing an assistive flexible suit 100 measured, in real-time, by sensors 120 (dashed lines) and an external Vicon optical motion capture system (solid lines) for each of hip, knee and ankle joint angle sensors (e.g., hyper-elastic strain sensors disposed to monitor hip, knee and ankle sagittal plane joint angles) (Walsh, Paragraph [00117], Figures 1, 2A)), and determining a corrective measure using the evaluation of the first set of measurement data and the second set of measurement data (Walsh, Paragraph [00327]), thus teaching the limitations of claims 1 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791